Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
2.	Applicant’s election without traverse of Invention II, Claims 13-16 in the reply filed on 10/05/22 is acknowledged.
3.	Applicant's election with traverse of Species A (production of Cu-62 and Cu-64 is acknowledged.  The traversal is on the ground(s) that “a species election requirement was not made for the Group I claims 1-12 even though those claims (see, e.g., claims 1 and 7) appear to concern the information targeted for the species election.” This is not found persuasive because the examiner cannot find basis for this conclusion in the office action dated 08/05/22. The election of species requirement was not predicated on the election of Invention II. It does state that claims 13 and 16 are generic, but this is only because claims 1-12 are not generic: claims 1-6 are directed only to species A, while claims 7-12 are directed only to species B. Applicant’s response appears to acknowledge this fact. Accordingly, the restriction requirement set forth on 08/05/22 requires election from the following groups of claims:
Claims 1-6: Invention I, Species A
Claims 7-12: Invention I, Species B
Claims 13, 14, and 16: Invention II, Species A
Claims 13, 15, and 16: Invention II, Species B
3.	As set forth in the office action, there is a search and examination burden for the species. A search for Claims 1-6 would clearly diverge from a search for claims 7-12, just as a search for claims 13, 14, and 16 would diverge from a search for claims 13, 15, and 16. The requirement is still deemed proper and is therefore made FINAL.
4.	Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (target species B), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/05/22.

Status of Claims
5.	Accordingly, claims 1-16 are pending in this application, with claims 1-12 and 15 withdrawn. Claims 13, 14, and 16 are examined herein.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electron machine” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
7.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
8.	Claim 13 is objected to because of the following informalities:  “onto a isotope sample” should be “onto an isotope sample.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 13, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
11.	Claim 13 recites “an electron machine configured to perform one-photon exchange excitation giant dipole resonances (GDR).” The disclosure does not include any description of the required machine. It is not shown in the drawings, and there is no discussion of its structure or any other characteristics beyond the functional limitation recited in the claim. There is insufficient information in the disclosure, therefore, to allow a skilled artisan to make and use the claimed invention. Where would one obtain such an “electron machine” how would one use it in conjunction with an electron accelerator to accelerate electrons?
12.	Claim 14 recites “wherein the isotope sample includes a stable properly chelated copper isotope sample.”  The only description of this limitation in the specification is at [00051]: “Moreover, preferably, a stable properly chelated copper isotope sample plate can be used for sample plate 130.” Accordingly, the specification lacks sufficient detail to allow a skilled artisan to make and use the claimed “stable properly chelated copper isotope sample.” What chelating agents are appropriate? How are the “properly chelated” copper complexes made? How would one know if they have a “properly chelated” isotope sample or one that is improperly chelated? How would one make a “stable properly chelated copper isotope sample plate” for use in the system of Fig. 4?
13.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The amount of direction provided by the inventor is plainly incomplete with respect to the claim limitations noted above. The specification does not describe the claimed “electron machine” and “stable properly chelated copper isotope sample” with sufficient detail to allow a skilled artisan to make and use the claimed system. At a minimum, the answers to the aforementioned queries are not provided in the disclosure. 
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. In fact, the “working example” described at [00052-4] does not employ an “electron machine” and also uses “a sample of pure Copper” rather than “a stable properly chelated copper isotope sample.” 
Accordingly, undue experimentation would be necessary to make and use the claimed invention. One cannot make and use the claimed invention without being able to determine what structure is associated with the claimed “electron machine” and what chelating agents would be used to provide “a stable properly chelated copper isotope sample.”

14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16.	Regarding claim 13, the recitation “an electron machine configured to perform one-photon exchange excitation giant dipole resonances (GDR) and configured to accelerate electrons by an electron accelerator to a peak photon energy of above 10 MeV.” The claimed “electron machine” is recited purely in functional limitations. It is unclear what structure is required of an “electron machine” to allow it to “perform one-photon exchange excitation giant dipole resonances (GDR) and…accelerate electrons by an electron accelerator to a peak photon energy of above 10 MeV.” How is the “electron machine” integrated with the electron accelerator” How does the “electron machine” achieve “one-photon exchange excitation giant dipole resonances”? Additionally, the recitation “configured to accelerate electrons to a peak photon energy of above 10 MeV” is unclear because electron accelerators are typically defined by the energy of the electrons they produce. It is unclear how one would ascertain whether a given electron accelerator is configured to provide electrons with a “peak photon energy” in a given range.
17. 	Regarding claim 14, the recitation “a stable properly chelated copper isotope sample” is indefinite. The term “properly chelated” seems subjective. How would one determine whether a given copper-chelate complex is “properly chelated” rather than improperly chelated?

18.	Claim 16 is rejected under 35 U.S.C. (a) and (b) because it depends on rejected claim 13. 

	
Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

22.	Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber “Neutron yields from targets bombarded by electrons” cited on the IDS dated 11/23/20.
23.	Regarding claims 13 and 16, Barber discloses a system for producing radioactive isotopes comprising (see Fig. 1): an electron machine (“linear accelerator”) configured to perform one-photon exchange excitation giant dipole resonances (GDR) (p. 1551: “the incident electron beam generates a cascade shower of lesser-energy electrons and photons interacting with the nucleus in the ‘giant’ resonance region”)  and configured to accelerate electrons by an electron accelerator to a peak photon energy of above 10 MeV (p. 1551: “The Stanford Mark II accelerator served as the source of electrons with energies variable from 10 to 36 MeV”) wherein the electron accelerator is configured to impinge the accelerated electrons onto an isotope sample (see Fig. 1 “target”), the isotope sample including stable copper (p. 1555 “natural copper” is a 70/30 mixture of the two stable isotopes 63Cu and 65Cu1) to generate two copper radioisotopes 62Cu and 64Cu together (p. 1555: the (γ, n) reactions of 63Cu and 65 Cu would yield 62Cu and 64Cu, respectively), wherein an electron path between the electron accelerator and the isotope sample is direct and unobstructed by a converter (see Fig. 1).

Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
25.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barber as applied to claim 13 above in view of Nilsson et al., US 2017/0337998.
28.	Regarding claim 14, Barber discloses the elements of claim 13 and further discloses the isotope sample being a copper plate (see Table I providing target thickness and p. 1552: “All targets were 4.5 in. square”). Nilsson discloses a system for producing radioactive isotopes (see Figs. 1 and 2) that irradiates an isotope sample, wherein the isotope sample includes a stable properly chelated metal isotope sample (see “Target matrix” in Fig. 1 and [0016]). Nilsson states that its target metal complexes can be used in (γ, n) reactions (see [0014]), which is the reaction induced by Barber’s system and can include “any target nuclide suitable for the reactions described” (see [0015]). Accordingly, one of ordinary skill in the art would have found it obvious to substitute the copper target of Barber for the stable properly chelated copper isotope sample suggested by Nilsson. Such a substitution would provide the predictable advantage of facilitating separation of the produced radioisotopes from the stable target isotopes ([0011]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Isotopes_of_copper